IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 520 EAL 2015
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
JOSEPH TUNSTALL,                               :
                                               :
                     Petitioner                :


                                            ORDER



PER CURIAM

       AND NOW, this 2nd day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

       Mr. Justice Eakin and Madame Justice Donohue did not participate in the

consideration or decision of this matter.